Exhibit 10.5

FORUM ENERGY TECHNOLOGIES, INC.
2010 STOCK INCENTIVE PLAN


PERFORMANCE SHARE AGREEMENT
This Performance Award Agreement (this “Agreement”) is made as of the ___ day of
___________, 2015 (the “Date of Grant”), between Forum Energy Technologies,
Inc., a Delaware corporation (the “Company”), and _________________ (the
“Employee”).
1.Award. The Employee is hereby awarded [number of shares] performance shares
(each a “Performance Share”) pursuant to the Forum Energy Technologies, Inc.
2010 Stock Incentive Plan (the “Plan”) which shall be allocated as the “Target
Amount” as detailed in the chart below. The Performance Shares represent the
opportunity to receive a number of shares of Common Stock based on the “Payout
Multiplier” as defined in Exhibit A. The number of Performance Shares that are
converted into “Earned Performance Shares” will be between 0% and 200% of the
Target Amount. Each Performance Share that does not become an Earned Performance
Share shall be forfeited.
The exact number of Performance Shares that shall be converted into Earned
Performance Shares and issued to the Employee shall be based upon the
achievement by the Company of the performance standards as set forth in Exhibit
A hereto over three periods, each beginning on January 1, 2015 (the “Performance
Beginning Date”) and ending on December 31, 2015, and each of the first and
second anniversary thereof, respectively, (each December 31, the “Performance
End Date”) (the period ending on each of the first, second and third Performance
End Date is referred to as the “First Performance Period,” the “Second
Performance Period,” and the “Third Performance Period,” respectively). The
determination by the Committee with respect to the achievement of such
performance standards shall be made as soon as administratively practicable
following each Performance Period after all necessary Company and peer
information is available. The specific date on which such determination is
formally made and approved by the Committee is referred to as the “Determination
Date.” After the Determination Date, the Company shall notify the Employee of
the number of Earned Performance Shares, if any, and the corresponding number of
shares of Common Stock to be issued to the Employee in satisfaction of the
award. The shares of Common Stock shall be issued to the Employee on March 15
following the applicable Performance End Date (the “Settlement Date”).

1

--------------------------------------------------------------------------------





For each of the Performance Periods, the Target Amount, the Performance
Beginning Date, the Performance End Date and the Settlement Date are detailed in
the chart below:
Performance Period
Target Amount
Performance Beginning Date
Performance End Date
Settlement Date
First Performance Period
 
January 1, 2015
December 31, 2015
March 15, 2016
Second Performance Period
 
January 1, 2015
December 31, 2016
March 15, 2017
Third Performance Period
 
January 1, 2015
December 31, 2017
March 15, 2018

The performance standards are based on the Company’s Total Shareholder Return
compared against the Peer Group. The methodology for calculating the number of
Earned Performance Shares, including the definitions used therefor, is set forth
in Exhibit A hereto.
The Employee acknowledges receipt of a copy of the Plan, and agrees that this
award of Performance Shares shall be subject to all of the terms and provisions
of the Plan, including future amendments thereto, if any, pursuant to the terms
thereof. Capitalized terms used in this Agreement and Exhibit “A” hereto that
are not defined herein shall have the meanings given to them in the Plan or
Exhibit A, as applicable.
2.    Vesting/Forfeiture. Except as otherwise provided in Sections 3 or 4 below,
the Performance Shares shall vest on the applicable Determination Date, provided
the Employee is continuously employed by the Company or any of its Affiliates
(collectively, the “Company Group”) through the applicable Determination Date.
If the Employee’s employment with the Company Group terminates for any reason
prior to the applicable Determination Date other than by reason of Retirement
(as defined below), death or Disability (as defined below), the Performance
Shares shall be automatically forfeited on the date of the Employee’s
termination of employment.
3.    Termination of Employment.
(a)    Death or Disability. If prior to a Determination Date with respect to a
Performance Period, the Employee’s employment with the Company Group is
terminated by reason of death or the Employee becomes Disabled, the Performance
Shares shall vest on a pro rata basis determined by multiplying the applicable
Target Amount of Performance Shares for each remaining Performance Period by a
fraction (not greater than 1.0), the numerator of which is the number of months
(not including any partial months) that have elapsed since the Performance
Beginning Date to the date of the Employee’s death or Disability, as applicable,
and the denominator of which is the total number of months in the applicable
Performance Period. Any remaining unvested Performance Shares shall be
forfeited. The shares of Common Stock in respect of the vested

2

--------------------------------------------------------------------------------



Performance Shares shall be issued to the Employee thirty (30) days after the
date of the Employee’s death or Disability, as applicable. For purposes of this
Section 3(a), the Employee shall become “Disabled” or have a “Disability” on the
date that the Employee becomes eligible for long-term disability benefits
pursuant to the Company’s long-term disability plan.
(b)    Retirement. Provided the Employee remained continuously employed by the
Company Group for the six (6) month period following the Date of Grant, if the
Employee’s employment with the Company Group is terminated prior to a
Determination Date with respect to a Performance Period by reason of Retirement,
the Performance Shares shall vest on a pro rata basis determined by multiplying
the number of Performance Shares that would otherwise have been earned and
vested on the applicable Determination Date by a fraction, the numerator of
which is the number of months (not including any partial months) that have
elapsed since the Performance Beginning Date to the date of the Employee’s
Retirement, and the denominator of which is the total number of months in the
applicable Performance Period. The shares of Common Stock in respect of the
Earned Performance Shares shall be based on the Payout Multiplier and shall be
issued to the Employee on the applicable Settlement Date. For purposes of this
Section 3(b), “Retirement” shall mean termination of the Employee’s service
relationship with all members of the Company Group which is specifically
determined by the Committee to constitute Retirement.
4.    Change in Control. Notwithstanding the foregoing, if a Change in Control
occurs prior to a Determination Date with respect to a Performance Period and
the Employee has remained continuously employed by the Company Group from the
Date of Grant to the date upon which such Change in Control occurs, all
Performance Shares with respect to each remaining Performance Period shall
automatically vest and the number of Earned Performance Shares shall be equal to
the Target Amount for each applicable Performance Period. Shares of Common Stock
in respect of the Earned Performance Shares shall be issued to the Employee
thirty (30) days after the effective date of the Change in Control.
5.    Settlement and Delivery of Stock. Except as otherwise provided in Section
3(a) or 4, settlement of the Earned Performance Shares shall be made on the
applicable Settlement Date. Settlement will be made by issuance of shares of
Common Stock equal to the number of Earned Performance Shares. Notwithstanding
the foregoing, the Company shall not be obligated to issue any shares of Common
Stock if counsel to the Company determines that such sale or delivery would
violate any applicable law or any rule or regulation of any governmental
authority or any rule or regulation of, or agreement of the Company with, any
securities exchange or association upon which the Common Stock is listed or
quoted. The Company shall in no event be obligated to take any affirmative
action in order to cause the issuance of shares of Common Stock to comply with
any such law, rule, regulation or agreement.
6.    Shareholder Rights. The Employee shall have no rights to dividend
equivalent payments with respect to the Performance Shares and shall have no
rights to dividends or other rights of a shareholder with respect to shares of
Common Stock subject to this award of Performance Shares unless and until such
time as the award has been settled by the issuance of shares of Common Stock to
the Employee. Any Earned Performance Shares shall be subject to adjustment under

3

--------------------------------------------------------------------------------



Section XII(B) of the Plan with respect to dividends or other distributions that
are paid in shares of Common Stock.
7.    Corporate Acts. The existence of the Performance Shares shall not affect
in any way the right or power of the Board or the stockholders of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities, the
dissolution or liquidation of the Company or any sale, lease, exchange or other
disposition of all or any part of its assets or business or any other corporate
act or proceeding.
8.    Withholding. To the extent that the vesting of the Performance Shares
results in compensation income or wages to the Employee for federal, state,
local or foreign tax purposes, the Employee shall deliver to the Company or to
any Affiliate nominated by the Company at the time of such lapse, such amount of
money or, if permitted by the Committee in its sole discretion, shares of Common
Stock as the Company or any Affiliate nominated by the Company may require to
meet its minimum obligation under applicable tax or social security laws or
regulations, and if the Employee fails to do so, the Company and its Affiliates
are authorized to withhold from any cash or stock remuneration (including
withholding any shares of Common Stock distributable to the Employee under this
Agreement) then or thereafter payable to the Employee any tax or social security
required to be withheld by reason of such resulting compensation income or
wages. The Employee acknowledges and agrees that the Company is making no
representation or warranty as to the tax consequences to the Employee as a
result of the receipt of the Performance Shares, vesting of the Performance
Shares or the forfeiture of any Performance Shares pursuant to the Forfeiture
Restrictions.
9.    Employment Relationship. For purposes of this Agreement, the Employee
shall be considered to be in the employment of the Company as long as the
Employee remains an employee of any member of the Company Group. Without
limiting the scope of the preceding sentence, it is specifically provided that
the Employee shall be considered to have terminated employment with the Company
at the time of the termination of the “Affiliate” status of the entity or other
organization that employs the Employee.
Nothing in the adoption of the Plan, nor the award of the Performance Shares
thereunder pursuant to this Agreement, shall confer upon the Employee the right
to continued employment by the Company Group or affect in any way the right of
the Company to terminate such employment at any time. Unless otherwise provided
in a written employment agreement or by applicable law, the Employee’s
employment by the Company Group shall be on an at-will basis, and the employment
relationship may be terminated at any time by either the Employee or the Company
for any reason whatsoever, with or without cause or notice.
Any question as to whether and when there has been a termination of such
employment, and the cause of such termination, shall be determined by the
Committee or its delegate, and its determination shall be final.
10.    Code Section 409A; No Guarantee of Tax Consequences. The award of
Performance Shares is intended to be (i) exempt from Section 409A of the Code
(“Section 409A”)

4

--------------------------------------------------------------------------------



including, but not limited to, by reason of compliance with the short-term
deferral exemption as specified in Treas. Reg. § 1.409A-1(b)(4); or (ii) in
compliance with Section 409A, and the provisions of this Agreement shall be
administered, interpreted and construed accordingly. If the Employee is
identified by the Company as a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code on the date on which the Employee has a
“separation from service” (other than due to death) within the meaning of
Section 1.409A-1(h) of the Treasury Regulations, notwithstanding the provisions
of Section 5 hereof, any transfer of shares payable on account of a separation
from service that are deferred compensation shall take place on the earlier of
(i) the first business day following the expiration of six months from the
Employee’s separation from service, or (ii) such earlier date as complies with
the requirements of Section 409A. To the extent required to comply with Section
409A, (i) the Employee shall be considered to have terminated employment with
the Company Group when the Employee incurs a “separation from service” with a
member of the Company Group within the meaning of Section 409A(a)(2)(A)(i) of
the Code, and (ii) to the extent the settlement of the Performance Shares
constitutes non-exempt “deferred compensation” for purposes of Section 409A by
reason of the occurrence of a Change in Control, such amount would not be
payable or distributable to the Employee unless the circumstances giving rise to
such Change in Control meets any description or definition of “change in control
event” in Section 409A and applicable regulations. The Company makes no
commitment or guarantee to the Employee that any federal or state tax treatment
shall apply or be available to any person eligible for benefits under this
Agreement.
11.    Binding Effect; Survival. This Agreement shall be binding upon and inure
to the benefit of any successors to the Company and all persons lawfully
claiming under the Employee.
12.    Entire Agreement; Amendment. This Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, whether written or oral,
between the parties with respect to Performance Shares commencing on the
Performance Beginning Date. Any modification of this Agreement shall be
effective only if it is in writing and signed by both the Employee and an
authorized officer of the Company.
13.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.


FORUM ENERGY TECHNOLOGIES, INC.


By:
 

C. Christopher Gaut
Chairman, President and CEO


EMPLOYEE
 

                        

5

--------------------------------------------------------------------------------



Exhibit A


Methodology for Calculating Earned Performance Shares




1.    Definitions. For purposes of determining the number of shares of Common
Stock issuable to the Employee in respect of the Earned Performance Shares for
each Performance Period, the following definitions shall apply:
(a)    Ending Share Price means the average closing price of the shares over the
twenty trading days prior to the Performance End Date.
(b)    Peer Group means Cameron International Corporation, Inc., Dril-Quip Inc.,
Exterran Holdings, Inc., FMC Technologies, Inc., Hunting plc, National Oilwell
Varco, Inc., Oceaneering International, Inc., and Philadelphia Stock Exchange
Oil Service Sector to the extent such entities or their successors are in
existence and publicly traded as of the Performance End Date.
(c)    Starting Share Price means the average closing price of the shares over
the twenty trading days prior to the Performance Beginning Date.
(d)    Total Shareholder Return means common stock price growth for each entity
over the applicable Performance Period, as measured by dividing the sum of the
cumulative amount of dividends for that Performance Period, assuming dividend
reinvestment, and the difference between the entity’s Ending Share Price and the
Starting Share Price; by the entity’s Starting Share Price. In the event of a
spin-off or similar divestiture during the Performance Period by an entity that
is a member of the Peer Group, the Committee may make such adjustments to the
calculation of such entity’s Total Shareholder Return as it determines may be
appropriate, including, without limitation, taking into account the common stock
price growth for both the entity that is the member of the Peer Group and the
divested entity over the applicable Performance Period.

A-1

--------------------------------------------------------------------------------





2.    Committee Methodology. For purposes of determining the number of shares of
Common Stock issuable to the Employee in respect of the Earned Performance
Shares, the Committee shall:
(a)    Calculate the Total Shareholder Return for the Company and each company
in the Peer Group for the applicable Performance Period.
(b)    Rank the Company and each member of the Peer Group based on Total
Shareholder Return with the company having the highest Total Shareholder Return
ranking in the first position and the company with the lowest Total Shareholder
Return ranking in the ninth position.
(c)    Determine the number of Earned Performance Shares based on the Eight Peer
Company Payout Schedule below:
Eight Peer Company Payout Schedule
Company Ranking
Payout Multiplier
1
2.00
2
1.75
3
1.50
4
1.25
5
1.00
6
0.75
7
0.50
8
0.25
9
0.00



(d)    Multiply the Employee’s Target Amount by the Payout Multiplier.
Notwithstanding the calculations described in clauses (c) and (d) above, in the
event the Total Shareholder Return for the Company as calculated in clause (a)
above is (I) less than 0%, the Payout Multiplier applied in clause (d) shall not
exceed 1.00, and (II) greater than or equal to 20%, the Payout Multiplier
applied in clause (d) shall not be less than 1.00.
If any calculation with respect to the Earned Performance Shares would result in
a fractional share, the number of shares of Common Stock to be issued shall be
rounded up to the nearest whole share.
3.    Peer Group Changes. If, as a result of merger, acquisition or a similar
corporate transaction, a member of the Peer Group ceases to be a member of the
Peer Group (an “Affected Peer Company”), the Affected Peer Company shall not be
included in the Eight Peer Company Payout Schedule and the applicable of the
following alternative schedules shall be used in its place:

A-2

--------------------------------------------------------------------------------





Seven Peer Company Payout Schedule
Company Ranking
Payout Multiplier
1
2.00
2
1.75
3
1.50
4
1.25
5
1.00
6
0.75
7
0.50
8
0.00

Six Peer Company Payout Schedule
Company Ranking
Payout Multiplier
1
2.00
2
1.67
3
1.33
4
1.00
5
0.67
6
0.33
7
0.00

Five Peer Company Payout Schedule
Company Ranking
Payout Multiplier
1
2.00
2
1.67
3
1.33
4
1.00
5
0.50
6
0.00

Four Peer Company Payout Schedule
Company Ranking
Payout Multiplier
1
2.00
2
1.50
3
1.00
4
0.50
5
0.00



If a member of the Peer Group declares bankruptcy, it shall be deemed to remain
in the Peer Group until the applicable Performance End Date and shall occupy the
lowest ranking in the Payout Schedule. If, as a result of merger, acquisition or
a similar corporate transaction, there are five or more Affected Peer Companies,
the Committee may in its sole discretion revise the makeup of the Peer Group and
make adjustments to the Payout Multipliers.

A-3